Mb. Justice Fbaetoo Soto
delivered the opinion of the court.
On July 11, 1922, judgment was rendered in this ease affirming the judgment of the trial court. On July 31, 1922, the defendant-appellant filed a motion for reconsideration of the said judgment, alleging that this court made no declaration regarding the motion for a new trial which was overruled by the lower court, from which ruling an appeal was taken to this court.
The plaintiff-appellee opposed the motion for reconsideration and exhibited a certificate of the clerk of the lower court showing that although the defendant-appellant, on November 23, 1921, appealed from the order refusing to grant •a new trial, he did not affix to the notice of appeal the corresponding internal revenue stamps, as required by the Act regulating the collection of fees and costs in civil cases of March 11, 1915, until the 23rd of February, 1922. It results, therefore, that the said fees were paid three months after the notice of appeal had been filed in the clerk’s office. In such conditions it could not be maintained that the appeal had been perfected, notwithstanding the fact that the notice of appeal had been filed and served on the other party. Inasmuch as on the day on which the fees for the appeal were paid the right to appeal from the order refusing a new trial had expired, it can not be'admitted that the delayed payment of ^ueh fees could have revived a right which had been absolutely extinguished by the expiration of the time within which to appeal. We are also of the opinion that such practice would .not be in consonance with the seriousness which ■should be given to judicial proceedings, for it would leave to a party the option to avail himself of the opportunities of a judicial term, as he might or might not see fit to pay the fees required by law, for the • perfection of a judicial act. *153Consequently, in cases ■ of appeal tlie parties must comply strictly with the statutory requisites and compliance with ■them can not be left to their convenience. This court has already held in a clear and positive manner that a notice of appeal to which the corresponding internal revenue stamp is not affixed in payment of the costs provided for by the above cited Act of March 11, 1915, is null and void. See Nazario v. Santos, 27 P. R. R. 83.
However, referring’ to the motion for a new trial, we 'may observe that it raised and discussed questions identical to those disposed of in the appeal, and the only new matter submitted was the imputation made by the defendant that the date of the transfer was altered in the license of'the ■Ford automobile belonging to the plaintiff.
Apart from what we have said in our previous opinion regarding the legal- value of licenses issued to automobile owners by the Commissioner of the Interior, in this case the point in controversy was submitted to the trial court by an affidavit, and a counter-affidavit and the said court adjusted the conflict in favor of the plaintiff, and it has not been shown that in weighing the evidence' the court was influenced by prejudice or committed manifest error; therefore, we must concur in its decision overruling the motion for a new trial.
For the foregoing reasons the motion for reconsideration is denied.

jReconsideration denied.

Chief Justice Del Toro and Justices Aldrey and Hutchi-son concurred.
Mr. Justice Wolf took no part in the decision of this case.